PER CURIAM.
In this action the plaintiffs asked damages for the death of their minor son alleged to have been due to the negligence of the defendant company while said son was in its employ. The facts of the casé need not be stated. We think they were sufficient to send the case to the jury and, indeed, it is not seriously insisted to the contrary. In the instruction on the measure of damages, the court, along with other elements of damage, allowed the jury to assess damages for the plaintiffs for the loss of companionship of their son. This part of the instruction was as follows:
“And again: You are to allow them a reasonable sum to compensate them for the loss of the companionship and society of their son for the period of his minority. Mental anguish or grief on his death is not an element of damages and should not be considered by you in making up your verdict.”.
*244In the case of Marshall v. Consolidated Jack Mines Co., 95 S. W. 972, and Calcaterra v. Iovaldi, 123 Mo. App. 347, the Kansas City Court of Appeals and this court held on a review of all the authorities, both old and new, in this State, that the recovery of the plaintiff in such an action must be confined to the pecuniary loss sustained by the death of the child. Without going into the matter further, we refer to those cases in support of this ruling.
The judgment is reversed and the cause remanded.
All concur.